Citation Nr: 1109022	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for depression with sleep problems.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a stomach disorder whose symptoms include diarrhea.  

4.  Entitlement to service connection for diabetes mellitus (DMII).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  The Veteran subsequently served in the United States Army Reserves from 1978 to 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of service connection for depression with sleep problems, a stomach disorder with symptoms of diarrhea, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have a hearing loss disability for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, as have VA treatment records and service treatment records from the Veteran's active duty service.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

In February 2003, the Veteran was awarded Social Security Administration (SSA) disability.  The Board is aware that the underlying medical records that supported this award have not been obtained, and that no effort has been made to obtain any service treatment records or examination reports from the Veteran's service in the United States Army Reserve.  

However, neither the SSA records nor any reserve records are relevant or pertinent to the issue of service connection for bilateral hearing loss.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Service connection for hearing loss requires evidence of a current hearing disability.  Both the SSA decision and the Veteran's reserve service were completed prior to his ever filing for service connection for bilateral hearing loss.  As such, records from his time in the reserves, to the extent any exist, and records used to support the SSA award, could not possibly assist the Veteran in proving that he has a current hearing loss disability for VA purposes.  Since he filed his claim, the Veteran was provided with a VA hearing examination, but the results of the testing conducted at that examination showed that the Veteran did not have a current hearing loss disability for VA purposes.  As such, no additional records must be sought to comply with VA's duty to assist.

As noted, the Veteran was also provided with a VA hearing examination (the report of which has been associated with the claims file).  The Board finds the examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Veteran's representative argued that the examination was flawed, because it was not specifically indicated in the examination report that the examiner was a "state licensed" audiologist.  The representative is correct that a examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist per 38 C.F.R. § 4.85.  However, the examination report clearly lists that the examiner is an audiologist and that he is credentialed as such, and there is no reason to assume that the examiner is not state-licensed.  As such, the Board finds no reason to conclude that this examination is in any way inadequate. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

An audiological evaluation of the Veteran was conducted by VA in August 2006.  On the VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  

Regardless of the theory of entitlement, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

While audiometric testing did reveal some decibel loss, and some decrease in speech recognition, the fact remains that the evidence does not demonstrate that the Veteran has a hearing loss disability by VA standards.  There are no frequencies at which he has demonstrated an auditory threshold of 40 or greater, and he only has one threshold (as opposed to the required three) in each ear at which the auditory threshold is greater than 26.  In addition, his speech recognition scores are not less than 94 percent.  As such, the Veteran's hearing does not meet the definition set out above to be considered a hearing disability for VA purposes.  

Private and VA treatment records have been reviewed, but they too fail to show a hearing loss disability for VA purposes.

In the absence of evidence of impaired hearing by VA standards, service connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

After reviewing the claims folder the Board has concluded the claims for service connection for a stomach disorder, depression and diabetes mellitus must be remanded for additional development.  

Service treatment records include complaints of loose stools, vomiting and/or stomach problems with diarrhea in April, June, August and November 1976 and January, March and April 1977, and a diagnosis of gastroenteritis was rendered.  Following the Veteran's active duty service, there is a gap in the medical record from June 1977 to September 2002.  VA records dated in September 2002 include diagnosis of diabetes mellitus and note the Veteran had been depressed due to becoming disabled to work.  July 2005 VA records reveal the Veteran had guiac positive stool and a colonoscopy was scheduled.  It was later delayed and no colonoscopy is of record.  

The Veteran's application for VA benefits submitted in March 2003 reveals he served in the United States Army Reserves (Reserve) from 1978 to 1984.  The Veteran was also granted Social Security benefits for disability commencing on July 28, 2001.  

Unfortunately, no effort has been made to verify any periods of active duty or active duty for training by the Veteran during his reserve service; no request has been made for any medical treatment records from his period of reserve duty from 1978 to 1984; and SSA records have not been requested.  This should be done. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health care providers who have treated him for diabetes mellitus, depression with sleep problems, and diarrhea/stomach related problems from July 1977 to September 2002 and since September 2005.  The Veteran is specifically asked to state on what date he initially received treatment at a VA facility, and the name of the facility where he was treated.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  

2.  Ask the Veteran to identify the Reserve unit he served with in Opelika, Alabama from 1978 to 1984.  Request verification of any periods of active duty or active duty for training during his Reserve duty through official channels.
  
3.  Request copies of any service treatment records during the Veteran's period of Reserve service from 1978 to 1984 through official channels.  

4.  Request the Veteran's medical records compiled by the Social Security Administration in support of his claim for disability benefits.  

5.  Conduct any additional action that logically flows from the requested development. 

6.  If the benefits sought on appeal remain denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


